COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO.
2-10-043-CV
 
 
JIM SHAW,
DEFENDANT-SURETY                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                            APPELLEE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Through
a letter that we sent to appellant Jim Shaw on February 10, 2010, we have given
him an opportunity to explain why his notice of appeal was untimely filed[2]
and why this appeal should not be dismissed for want of jurisdiction.  He has not done so.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App.
P. 25.1(b), 26.1(a)(1), 42.3(a), 43.2(f); Crites v. Collins, 284 S.W.3d
839, 840 (Tex. 2009) (indicating that the timely filing of a notice of appeal
is jurisdictional); Wilkins v. Methodist Health Care Sys., 160 S.W.3d
559, 564 (Tex. 2005) (same).
 
PER CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]The trial court signed
its final judgment on October 16, 2009. 
Although appellant timely filed a motion for new trial on November 13,
2009, he did not file his notice of appeal in the trial court until February 3,
2010, and it was therefore untimely.  See Tex. R. Civ. P. 329b(a); Tex. R.
App. P. 26.1(a)(1).